      Case 4:19-cv-00172-JHM Document 1 Filed 11/27/19 Page 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT OWENSBORO
                                 (FILED ELECTRONICALLY)


                  4:19-cv-172-JHM
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                              PLAINTIFF

vs.

MICHAEL KING                                                                      DEFENDANTS
119 Proffit Road
Horsebranch, KY 42349

ESSIE KING
433 Laurel Ridge Road
Mammoth Cave, KY 42259-8197

DISCOVER BANK
SERVE: Lloyd & McDaniel, PLC
P.O. Box 23200
Louisville, KY 40223-0200
Attorney for Judgment Creditor

CAPITAL ONE BANK (USA), NA
SERVE: James T. Hart
525 Vine Street, Suite 800
Cincinnati, OH 45202
Attorney for Judgment Creditor


                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.
   Case 4:19-cv-00172-JHM Document 1 Filed 11/27/19 Page 2 of 5 PageID #: 2




       3.      RHS is the holder of a promissory note (“the Note”) executed for value on June

23, 2010 by Defendant Michael King (“the Borrower”). The principal amount of the Note was

$121,000.00, bearing interest at the rate of 4.8750 percent per annum, and payable in monthly

installments as specified in the Note. A copy of the Note is attached as Exhibit A and

incorporated by reference as if set forth fully herein.

       4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

June 23, 2010, in Mortgage Book 18-Y, Page 415, in the Office of the Clerk of Grayson County,

Kentucky. Through the Mortgage, the Borrower, Michael King, and his then spouse, Essie

King, granted RHS a first mortgage lien against the real property including all improvements,

fixtures and appurtenances thereto at 3866 Falls of Rough Road, Caneyville, Grayson County,

Kentucky (the “Property”) and described in more detail in the Mortgage. A copy of the

Mortgage is attached as Exhibit B and incorporated by reference as if set forth fully herein.

       5.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

       6.      The Borrower has defaulted on the Note and Mortgage by failing to make

payments when due.

       7.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.




                                                  2
   Case 4:19-cv-00172-JHM Document 1 Filed 11/27/19 Page 3 of 5 PageID #: 3




       8.      In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       9.      The unpaid principal balance on the Note is $123,584.84 with accrued interest of

$5,991.74 through October 21, 2019 with a total subsidy granted of $20,130.78, late charges in

the amount of $143.65, and fees assessed of $1,378.84, for a total unpaid balance of $151,229.85

as of October 21, 2019. Interest is accruing on the unpaid principal balance at the rate of

$16.689 per day after October 21, 2019.

       10.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       11.     Defendant Discover Bank may claim an interest in the Property by virtue of a

judgment lien recorded on December 23, 2014 in Encumbrance Book OO, Page 327 in the

Grayson County Clerk's Office, a copy of which is attached as Exhibit D. The interest of this

Defendant is inferior in rank and subordinate in priority to the first mortgage lien on the Property

in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and assert its interest

in or claim upon the Property, if any, and offer proof thereof, or be forever barred.

       12.     Defendant Capital One Bank (USA), NA, may claim an interest in the Property

by virtue of a judgment lien recorded on June 22, 2015 in Encumbrance Book PP, Page 126 in

the Grayson County Clerk's Office, a copy of which is attached as Exhibit E. The interest of

this Defendant is inferior in rank and subordinate in priority to the first mortgage lien on the

Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and assert its

interest in or claim upon the Property, if any, and offer proof thereof, or be forever barred.

       13.     Defendant Essie King may claim an interest in the Property by virtue of being a

signatory to the Mortgage. The interest of this Defendant is inferior in rank and subordinate in
                                                  3
   Case 4:19-cv-00172-JHM Document 1 Filed 11/27/19 Page 4 of 5 PageID #: 4




priority to the first mortgage lien on the Property in favor of RHS, and the Plaintiff calls upon

this Defendant to come forth and assert its interest in or claim upon the Property, if any, and

offer proof thereof, or be forever barred.

       14.       The Mortgage granted to RHS by the Borrower is a purchase money mortgage.

When the Mortgage was executed, Borrower was married to Defendant Essie King; however, it

appears that the Borrower and Mrs. King’s marriage was later dissolved by Order entered by the

Grayson Circuit Court in Case No. 12-CI-00119. The United States is unaware if the Borrower

currently has a spouse, but even if such spouse existed, pursuant to KRS 392.040(1), any

surviving spouse shall not have a spousal interest in land sold in good faith after marriage to

satisfy an encumbrance created before marriage or to satisfy a lien for the purchase money.

       15.       Except as set forth herein, there are no other persons or entities purporting to have

an interest in the Property known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.        Judgment against the interests of the defendants in the Property in the principal

amount of $123,584.84, plus $5,991.74 in interest as of October 21, 2019, and $20,130.78 for

reimbursement of interest credits, late charges in the amount of $143.65, and fees assessed of

$1,378.84, for a total unpaid balance due of $151,229.85 as of October 21, 2019, with interest

accruing at the daily rate of $16.689 from October 21, 2019, until the date of entry of judgment,

and interest thereafter according to law, plus any additional costs, disbursements and expenses

advanced by the United States;

       b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;


                                                   4
   Case 4:19-cv-00172-JHM Document 1 Filed 11/27/19 Page 5 of 5 PageID #: 5




        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.


                                                UNITED STATES OF AMERICA

                                                RUSSELL M. COLEMAN
                                                United States Attorney


                                                s/ William F. Campbell
                                                William F. Campbell
                                                Katherine A. Bell
                                                Assistant United States Attorneys
                                                717 West Broadway
                                                Louisville, Kentucky 40202
                                                Phone: 502/582-5911
                                                Fax: 502/625-7110
                                                bill.campbell@usdoj.gov
                                                Katherine.bell@usdoj.gov




                                                   5
           Case 4:19-cv-00172-JHM Document 1-1 Filed 11/27/19 Page 1 of 3 PageID #: 6




    Form RD 1940-16                                                                                                                         Form Approved
    (Rev. 7-05)                                                                                                                             0MB No. 0575-0172
                                                         UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                  RURAL HOUSING SERVICE


                                                                        PROMISSORY NOTE
    Type of Loan          SECTION 502                                                                                                      SATISFIED
                                                                                                                       This      _ day of         _ ,20 - · _
     Loan No.                                                                                                          United States of America
                                                                                                                       By: ··-          -- -      -     ---
                                                                                                                       Title: _ _ _            _ ___ _
    Da~:              06 / 23               20 _1_0_ __
                                                                                                                       USDA, Rural Housing Services
    3866      Falls of Rough Rd
                                                                              (Property Address)
     Caneyville                                                               Gra yson                            _KY
                                                                                                                    _ _~ ~- - - -
                          (City or Town)                                  '              (County)                         (State)

   BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
   States of America, acting through the Rural Housing Service (and its successors) ("Government")$ _121. ooo.                                                oo
   (this amount is called "principal") , plus interest.
   INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
   interest at a yearly rate of    4 . 8750    %. The interest rate required by this section is the rate I will pay both before
   and after any default described below.

   PAYMENTS . I agree to pay principal and interest using one of two alternatives indicated below:

       I. Principal and interest payments shall be temporarily deferred. The interest accrued to _ _ __             , _ __
   shall be added to the principal. The new principal and later accrued interest shall be payable in        regular amortized
   installments on the date indicated in the box below. I authorize the Government to enter the amount of such new principal
   here: $                       , and the amount of such regular installments in the box below when such amounts have been
   determined. I agree to pay principal and interest in installments as indicated in the box below.

      II. Payments shall not be deferred . I agree to pay principal and interest in                              __3~96~_installments as indicated in
   the box below.
    I will pay principal and interest by making a payment every month .
    I will make my monthly payment on the 23rd day of each month beginning on                                     July 2 3 ·- · 2010 and
    continuing for ~            months. I will make these payments every month until I have paid all of the principal and interest
    and any other charges described below that I may owe under this note. My monthly payments will be applied to interest
   before principal. If on                June 23                   , ~ , I still owe amounts under this note, I will pay those amounts in full on
   that date, which is called the "maturity date."
   My monthly payment will be$ _,..6....        1.._5~.,.,_0.,_7_ _ _ _---' I will make my monthly payment at t be past office address
   ~D=Q=t~e=d~o~a~m,..y_b_i_l_l=i~n,..,.:a~s...taa.,_=
                                                    t ~en~H~'!,n~t____ ______ or a different place if required by the Government.

  PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing , the
  unadvanced balance of the loan will be advanced al my request provided the Government agrees to the advance. The
  Governm ent must make the advance provided the advance is requested for an authorized purpose. Interest shall
  accrue on the amou nt of each advance beginning on the date of the advance as shown In the Record of Advan ces
  below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of such advance on the Record of Advances .


  HOUSING AC T OF 1949. This promissory note Is made pursua nt to title V of the Housing Act of 1949. It is for the type
  of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present regulations
  of the Government and to its future regulations not inconsistent with the express provisions of this note.

According lo the Paperwork Reduction Act ,1f 1995, no persons are required to respond to a collection ofinformahon w1k.ss it displays a valid 0M B conlrol
number. 1be valid 0MB conlrnl munber for !his info1ma1ion collection is 0575-0172 . ·11ic t1me required to cornpfole !hi, infonnation collection is cstirnntcd 10
average 15 nunutes per response, including !he time for reviewing instructi,,ns, searching ex1st1ng data sources, gathering and mmnlrunmg the JaL--. neecbl, and
wmpkting ru1d rev,cwmg tl,~ collection of information.



                                                                                                                                                                    GOVERNMENT
                                                                                                                                                                      EXHIBIT
                                                                                                                                                                        A
     Case 4:19-cv-00172-JHM Document 1-1 Filed 11/27/19 Page 2 of 3 PageID #: 7



                                                                                                    Account#


 LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of.............!.'L..days
 after the date It is due, I will pay a late charge. The amount of the charge will be       4        percent of my overdue
 payment of principal and interest. I wHI pay this charge promptly, but only once for each late payment.

 BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
 A payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
 writing that I am making a prepayment.

I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
will be no changes in the due date or in the amount of my monthly payment unless the Government agrees In writing to
those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
accounting procedures in effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE . I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased , or refinanced with this loan is (1)
leased or rented with an option to purchase, (2) leased or rented without option lb purchase for 3 years or longer, or (3)
is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the entire
remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
pay this note in full . This requirement does not apply lo any cosigner who signed this note pursuant to section 502 of the
Housing Act of 1949 to compensate for my lack of repayment ability .
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a ·
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I owe, and
any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when I am in
default, the Government does not require me to pay immediately as described in the preceding sentence, the Government
will still have the right to do so if I am in default at a later date. If the Government has required me to Immediately pay in
full as described above. the Government will have the right to be paid back by me for all of its costs and expenses in
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's fees .




                                                              2
           Case 4:19-cv-00172-JHM Document 1-1 Filed 11/27/19 Page 3 of 3 PageID #: 8



                                                                                                             Ac c ount #

     NOTICES . Unless applicable law requires a different method , any notice that must be given to me under this note will be
     given by delivering it or by mailing it by first class mail to me at the property address listed above or at a different address if
     I give the Government a notice of my different address . Any notice that must be given to the Government will be given by
     mailing ii by first class mail to the Government at USDA Ru ral Housi ng Serv i ce, c/o Customer Service Branch
       Past office Box 6 6 an 9 • SJ;.... r~oui s , MO r, 31 G6                , or at a different address if I am given a notice of that
    different address.

    OBLIGATIONS OF PERSONS UNDER THIS NOTE . If more than one person signs this note, each person is fully and
    personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed .
    Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
    may enforce its rights under this note against each person individually or against all of us together. This means that any
    one of us may be required to pay all of the amounts owed uri der this note. The term "Borrower" shall refer to each
    person signing this note.

    WAIVERS . I and any other person who has obligations under this note waive the rights of presentment and notice of
    dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
    dishonor'' means the right to require the Government to give notice to other persons that amounts due have not been paid .

    WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan
    application may result in the termination of program assistance currently being received, and the denial of
    future federal assi tance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


                                                                        - - - --      - - - - - - - --           -    Seal
                                                  Ki ng                                Borrower


 -     -   - --    - - - - -- -- - - Seal                               - --    -   - -- - -- --             - --     Seal
                         Borrower                                                      Borrower




I                                                         RECORD OF ADVANCES                                                          I
     AMOUNT                         DATE                       AMOUNT          DATE                 AMOUNT                 DATE
()lS121 000.00                 0 !';-?1--?0 1 0           18\ $                           1115) $
(2) $                                                     (9) $                           116) $
r:ll $                                                (10 \$                              (17) $
14\ $                                                 ()I\$                               (18) $
(5) $                                                 (12\ $                              /19) $
(6) $                                                 (IJ) $                              (20) $
(7) $                                                 (14) $                              (21) $

I                                                                                        TOTAL        $                               I




                                                                        3
        Case 4:19-cv-00172-JHM Document 1-2 Filed 11/27/19 Page 1 of 7 PageID #: 9




                                                                                                                 .o 0
                                                                                                                f)•
                                                                                                           i            Rec'd    f '~ ,0Q -t- I-{
                                                                                                                        &c. PaJ-1°2
                                                                                                                            f';?i.O()
                                                                                                                        Dale~~- D
                                                                                                                                        g,01


 Fonn.RD3SSO·I• KY                                                                                                          Form"Pi'nnd
 ~.IU5)                                                                                                                     oMB No. os1s.01n
                                                  United States Oepanment of AgriauJrure.
                                                              Rtllill Housidg ~Ice
                                              MORTGAGE FOR KENTUCKY
 TillS MORTGAGE {"1iccurity [nsll'\mlcnt") is mado on June 23, 2010
 Th~mortgD&ar b  MICHA.EL KING aud ESSIE KING, husband and wi.fe
                                                                                                                                   ("13Dffl)W,:s");
 This Scwrity Jnstniment is given to lht United Stales of Amcric1111cling lhrougb the Run1! Housing Sr::vica or a11ccassor agency, Unired
 Slates Dcpott111C11I of Agrlculruro ("Lender''), whose address Is Rurul Housing Service, ~g Ceruroilzed Scivicing Center, United Swes
 Ocpnnment of Agrfculture, P.O. Box 66889, St. l..auls, Mlsso11ri 63166.
Borrower is Indebted to Lender under the !ollowlng proinlssory nD1CS und/or IISSllfflpl!on ag11:C1Mn11 (l!croln eol!ectlvcly called "Nold'}
wl\icllhave been eicccutcd or IISSllmcd by B<lrrowcr and which provide lbr monlllly paymcn111, wllll Iha l!Jll debt, it'not pold e&-ll"I', due and
paynble on the mAlllrity dale:

~hto 9fJD5!Nrocnt                                 Princ(nat Amoun1                           MQIYdlY Pote
   06/23/10                                    $121,000.00                                  06/23/2043
This S=iity Instrument secyrcs lo Lender. (a) the rqiaymCl11 of the debt evidcmced by the Nate,. ·witb inluest, o.nd ull 11:111!\Yllls,
extensions and mpdification.s or the Nore; (b) Iha payment of all other sums, with interest, advanced undi:r par:igruph 7 to pn11cct the
property coveml by this Scwricy Instn1mc1u; (c) the pm'ormanco ofBorrowd.J covmUl!S 1111d agrwnrnLS U11dcr this Sec11rrty Instrument
and tha Nole, and (d) the recapture of.o.ny paymcnt 11Ssist11nce tnd liUb§icly which ma,y be gnntcd to the Borrower by !he Lender pumr.inl to
42 U.S.C. §§ 1472(g) or 1490a. For this pwpose, Bom1wcr does hereby mons-ge,              crani. and l:llnVey to lender the l'allowins described
proptily loc~ in the Oluncy or           GRAYSON
                                                                , Stnte cfKcnrucky
  SEE ATl'ACHED DESCRIPTION INCORPORATED.BEB.EIN BY REFERENCE AS ~OUGH COPIED IN FULL

which hP.S the address of         3866 Falls of Rough Road                                    Caneyville
                                                   f31rett}                                            !City!
Kcnwcky       42721           • JUPJ •             ("Property Ad~;); .




,Jrxordlng to lh• Papznvr,rk .Rad11ctlo11 Act of /99S, no pt,so11.1 '1N requlr,d ro N:po~d ro a co//w/ar, of /J,foi?11allon un/u, It dapltlJ'I a
wJ/id 0MB C011lrof numliu. T1ttJ valid 0MB control ,rumbtr for thiS' ln/onnatlon co/lecrta11 fl OJ7.S..()/ 72. TM rime rcqulnd 10 ~ompltte
thlz lnfo,malion collection    u •~timattd 10 avtroga IJ minuru pu rttponre, including th6 rime for rcviowing irutrurtlilns, storchfng
e.visling doro soll'f'CU, galhuing and moinlauring tire data 11mlod. (IJld complering and r~v,~wing tlra col/wlon of/J,formaJ/on.
                                                                                                                                    Page I of6




                                                                                                                                                      GOVERNMENT
                                                                                                                                                        EXHIBIT
                                                                                                                                                          B
         Case 4:19-cv-00172-JHM Document 1-2 Filed 11/27/19 Page 2 of 7 PageID #: 10




    TOGETHER WITH all 1bc unproveme nts now or hereafter enictcd on the proper:ty, and all easements, nppurtenances,
and lixtures which now ot hercnfter are a part of the property. AU rephu:ements 1111d additions shall also be covered by this.
Security Instrument. All of the .lhregoing 15 referred to in this·SeC\lrlty lnstrumenn1s rhc: »t>ropcr:ty.•
     BORROWER COVENANTS that Borrower is lawfully seiscd of the estllle hereby conveyed and has tho righi to grant'
and con~cy the Property and that the Property Is unencumbered, ucept for encumbrances of record. Borrower warrants and
will defend generally the title to rhe l'roperty against nil cl4imi and demands, subject 10 any cm:umbr.11J.c u of record.
     TH!S SECURJTY INSTRUMENT combines uniform covenants for national use and non•unifonn covenants with limited
variations by JurTsdlcc!on 10 constitute ll unlforin security instrument covering real property.
       UNIFORM COVENANTS. Bonowc:r lllld Lender covenant and agree as follows:
       I. Payment of Principal and fntcre.st; Prepayment und Lute Charges. Borrower shell promptly pay when due the
 principal of and interest on the debt evidenced by the Note end any prepayment and late chnrges due under the Nole.
       2. Funds ror Taxes and lnsuronce. Subject to applicable law or to a written waiver by Lender, Borrower shall pay to
 tender on tho day monthly payments an~ due under the Note, un1il the Note fs paid in full, a sum ("funds~) for: (a) yenrly
'taXCS and assessments which may attain priority over tfijs Security lr\Slnlment as a llen on the Property; (b) year:ly leasehold
 pnymenlS or ground rents on tile Property, if ony: (e) yearly b1wud or property lniiurance premiums; and (d) yearly flood
 mswunco premiums, If any. These items (IJ'C calfed ''EscrOIY Items." Lender may, at nny rime, collect 111\d hold Funds in an
 amount not to exceed lbe maximum amount n lender for 11 (cdcraUy ralaled moitgage loan may requite for BotTowet's escrow
 acc ount under the federal Real Estate Settlem~'llt Procedures Act of 1974 as nmcndc<fftom ti.me 10 lime, 12 U.S.C. § 2601 et
 ~eg. ("RESf'A "), unless another law or federal regulation llHll applies to the Fwids !ets 11 lcsse:r amount. lfso, Lender moy, a1
 any time. coJIC()I and hold Funds in an amount not to exceed 1hc lesser amount Lendor lllay estimate the amount of Funds dui::
 on the basis of current dam nnd reasonable estimates or oxpenditurCII ofiilrura Es,;t0w llems or otherwise In accordance with
 npplicable law.
      'T.ha Funds ,shall be held by a federal agency (in.eluding Lender) or In an lI\SrituUon whose deposits are insured by a
 f.:deral agency, instromentali.ty; or entity. Lender shall apply tho Fun<ls to pay the Escrow Items. Lender may not charge
 Borrower for holding 1¥1d applying lhe Funds, annually analyzing the escrow account, or vericying tho Escrow Items unless
 Lendor pays Borrower interest on the Funds and appllcable law pennils Lender to make such a charge. However, Lender moy
 require Borrower to pay a one-rime ch11tge for an Independent real estate tnx reeonJng scivica used by Lender in c.111mection
 whh lhfs lo~n, unless appl!cllble law provides olhmwisc. Unless an agtec,ncnt l! made or np_plicablo !Aw requi{cs Interest to
 be paid. Lcnde.r sha.11 not be required to pay Sorrower 11ny interest or earnings on the Funds. Borrower and Lender may agree
 in wriring, however, that intel'l!st shall be pnid on Ibo funds. Lender shDLI give to Borrower, without charge, an CUU'lual
 eccouming or the Funds, showing credits 1111d debits to the Fuml! nnd Iha pDIJ)OSO for whim each debit 10 the Funds was
made. The Funds are pledged ns addilionnl sec:urity for oil sums secured by lhis Security lnstrumellt
      If tlu: Funds held by Lender exceed th,e amounts pennittcd to be held by applicnble law, Lender shall account to
Sonower for tlio excess funcb in accordance wilh the requirements of appllcable law. If the amount or the Funtls held by
 Lender nt nny time Is nol sufficient to PIIY tho Escrow Items-when due, Lender may so notify Borrowc:r ht writing, and, in such
case B~rrower !hall poy to Lender Ibo amouot necessary (o make up the delic1c11cy. Borrower shall make u11 lhc deficiency fn
no mol'l! than twelve monthly pa)'mcnts, nr l..endec's sol11 d[screti&n.
      Upon paymenl In full of aU sums secured by this Security Instrument, tender shall promptly refund to Borrower any
Funds held by Lender. If Lender sholl 111:quire or sell the Property after uce!eration under pnra~ph 21, l.cndcr, prior to !h.c
acquisition or sale of the Ptoperty, shall apply any Ftlnds held by Len,dcr at the time of acquisition or sale ns a credit agn!nst
che sums secuced by this Security lnslnlmt:!11.                  ,
      3. Appllcatlollof PormenU. Unless applicable (nw or Lcnde.c's o:gulotions P.tovide otherwise, all paymenis rccoivcd by
Lcndec under pnrog111phs Md 2 sluill be applied in the following order of prioilt}r. (I) to advonces for rhe preservation or
protection of tho Property or anfon:cmcnt of this lien: (2) to accrued Interest due under the Note; (3) to principal due under
the Nore; (4) to amounts r;quired for Ilic escrow itcms under paragraph 2; (S) to 111111 charg~ and oilier fees and chmges.
      4. Charges} Liens. Sorrower shnll pny 1111 taxes, asse~ments, charges, lines and impositions atll'ibutable to tho Prorcrt)'
wkich mny ott11in ~riority over this Security Ins11Umen1, and leasehold paymenrs or grcund rents, If any. BoO'OWer shnl pay
these obligations m 1he manner provided In paragraph 2, or If not paid In lhat manner, Borrower shall poy them 011 time
directly to tho person owed pl\Y)nenl Borrower shall promptly furnish to Lender all notices of amounts to be paid under this
parogr.iph. If Borrower makes these payments d~lly, Borrower shall promptly furnish to Lender i:t1celp1S evidencing ltlo
pn)IJ'llent;.
      Borrower shall promptly dlschlll'gc any lien which has prioriiy over rhfs Security Instrument unless Lender lu!s agreed in
IYriting to su.ch lien or Borrower: ta) ngrces lo writing lo the payment of lhe obligation secured by rho lien in a mnnner
acceptable to Lender; (b) contests in good foith the lien by, or dcfcnl.ls ogai11SI cnforccmcn1 of the lien In, legal proceedings
which in lhe telldcr's opinion opc1111c 10 prevent the enforcement of the lien; or (c) secures from tile holder Of: the lien an
agreement satisfactory to Lender subordinating the lien to this S,curily lnstrument. If Lender determines that ~ny part of the
Property is subject 10 a Hen which may anain priority over this Security Instrument, Lender mny give Botrower II notlco

                                                                                                             Page 2 of 6
       Case 4:19-cv-00172-JHM Document 1-2 Filed 11/27/19 Page 3 of 7 PageID #: 11




 identifying the lien. Borrower shall satisfy the lien or take one-or more of the actions set forth above within ten (10) days of
 the giv!ng of notice.
        Borrower sboll pay ro Lender such ftes and orherc:hnrges as may now or hereafter be required by roguladons of under,
  Btld pay or reimburse Lender for all of Lender's fees, costs, Pnd expenses In c:01111cctlon with any full or partial release or
  subordinotlon of this lnsuument or any other transaction affeor!ng the property.
       S. Roxard or Properly ln,uTance. .Borrower shall ke~ the unprovements now 1.'Xhting or hcn:nftcr or«ted on the
  Property lns~d agarnsr loss by llre, haz.irds Included within the rcrm •extended·covero$o'' and ony other hllZllrds, lni:luding
  floods or flooding, for which Lender n:quircs inswance. This insunmee shall be maintained in lh.s amounls and for lhe
  periods lhnt Lender requin:s. The insun=t providing the J11511n1nce !hall be chosen by Bolt'owcr subji:ct to Lender's approval
 which !hall not be unreasonab!ywiWield.. If Borrower foils lo moiolain covclllge described above, ot Lcndei:'s option Lender
 may obtain covcmge 10 prol«t Londar's righlll in tho Propony pur.iuant to plll"agraph. 7.
       All insurance policies ond renewals shall be in a form 11ceeptab.lo to Lender and shall include u ~dard mongcgee
  clause. Lemler shall have the ri~t to hold ihe policies and renewals. Jf Lender requl~. Borrower shall promptly give lo
  Lender all receiprs of paid premlums and reney,,ol norlces. In lhc ev~nl of loss, Borrower shall glvo prompt notice to the
  insunince c:nnier ~ Lender. Lender may make proofofloss if not rnado promptly by Borrower.
       Unless Lender and Borrower otherwise agree In writing, insurance proceeds shall be applied to mtomtfon or rtpair o(
 lhc Prop. erty dameied, If the restoration or repair is economically ~osible and Lender's sccu~LY 19 oot lessened. ff the
 resiomlion or repair is not economlcally fenslble or Lendec's securiry woald be lessened, the insurance proceeds shaJJ be
 Applied to the sums secured by this Security lnstrwnc:ur, wltcthcr or not then duo, with MY eKcess paid to Borrower. If
 Borrower nblllldons the Property, or does not answer within Olilty (30) days a notice from Lender that tho iJJ511J'DJlce tonier
 has offered to ~ettlc a cl~im. tlton Lender may collect the inswam:e proceeds. Lender may use the 11r~cceds to repnir ot'
 restore tltc Property or 10 i:my sums secured by thts Security .lnstrumonr, whdhi:r or not then duo. The thirty (30) day period
 will begin whc1Lthc notice Is given.                                                                                             .
       Unless Lender and BorrolVer odicrwlse agree in writing, any application of proceeds to principal shall not extend or
 postponu the due date of lhe monthly paymcrnis refem:d tO in pnro~phs I and 2 or change the amount of the payments. lf
 alter acceleration the Property is acquired by Lender, Borrowcc's r1ghtto any insurance policies and proceeds resulclng fra1J1
 dampse to the Property prior to !fie ac~uisitlon shall pass· 10 Lender t.o the extent of lh~ sums secured by this Security
 lnsuumcnt immedialdy prior to the ocquislllon.
       6. Prcnrvatlon, Malntcna11ce, and Protecilon or Ilic Property; Borrower's Loan Appllcallon: Leaseholds.
 Borrower 5hall not destroy, d11111age or impair lhll Property, allow lhe Property to deteriorate, or commit Waste on Ille
 Property. Borrower shall 111llintllin the improvemcn!S in goad repair and maker repairs required by Lender. Borrowct shoU
 complywilh all 1111\'S, ordln1111ci,s, and n:gulatloll5 affecting the Propel"ty. Borrower shell be in default if any forfeiture action
 or proceedbig. whether civil or criminal, is begun lhot in Lender's ~cod faith judgment could rosult in -forfeiture of tlte
 Propeny or olhel\Ylsa matorla!ly impair lho licn erected by this Secunty rasti:umenl or Lender's. security interest. Borrower
 moy cure s1Lch 11 default by causing the nction or proce~ng lo be dismissed with o. rulin$ lhat, in lender's good fullh
 determination, precludes forfeiture of the Borrower's interest in the Property or other mate.rial 1mpa.innen1 of the Han. created
 by this Security 1nstrument or Lender's security interest. Borrower shall also be 1n default .if Borrowt:l', durlog llta loan
applicatio~ p,:occss, S!IVC '!13lerlally f.olse O! inaccurare in~onnat!on or statements 1<1 Lender (or failed to provide under w[th
any ma1enal mflirm&llon) in conn~llon ~Vlth the loan ev1d.c n«d by lhe Noce·. lf1ltls Secur1ty Instrument is on II leasehold,
 Borrower sl!all comply with all !he provisions of th.e lease. If Bom>wer acquires fee title to the PropertY, the leasehold and
tho fee 1iUuhall not merge unless Lcnder agrees to the merger in writing.
      ,: Proteilloo or Lendor's Righi! lo the rropeny. If Borrower fails to perfonn the covcl18Jlts and agreements
con,1ained (11 this Security Inmumenl, or clurre Is a legal proec1:dlng that may signlficontly affect Lcuder's rlghrs In the
Propmy (!ueh M ii proceeding in ~ptcy, 1,1robill.c, for .~oodelllJUllion or forfoilll.nl ol'to onfoa:e law~ or rcgulallons). then
Lender may do and 11a.y for whatever 1s Dt:lless.:JIY to protect the value of the Property uod Londer'.s nghls tn 1he Property,
Lender's. oc1ions may ineludc paying ony sums secured hy o lien which hM priority ovor this Security Insnurnenl, appeanng in
eoun. paying reasonable rutomcys•·fees and enr.ering on the Property 10 mo.Ice repairs. Although Lander may lako nclion under
this pamgraph 7, Lender is 1101 required to do so.
      A_ny nmounts disbursed by Leader under this parni;lllph 7 shall b®ome additional dobt of Borrower s«urod by this
Secunl}' lns!l'IIIllent. Unless Borrower and Lender 3gree to other rerm.s ofpll)'Jllent; lhes.c .IITlOUnls shull bear interest from the
date of disbursement at the Noie rate and sholl be po.yoble, with inierur; upon no1ice from Lender to Borrower requesling
payment
      8. RcOnqnclng. If at nny 1!me it shall appear to Lender that Bo110wcr may be ablo to obmin a loan from o responsible
coo11ero1ive or priYol,e credit source, al raasonob[c .rates and ferms for looas for similar purpotes, Borrower will, uplln the
Lcniler's requesr. apply for and accept such loon in sufficient 0111oun1 topsy the no11;1 and any indobredness sccbred l1c.icby ln
lull.
      9. [.Q3pccllon. Lender or its a~cntmay make rca:sonJbfe cntric.s upon ond inspections oflhc Property. LendorsbaH give
Borrower notice ntlhe lime of or pnor to an inspection .specifying reasonable cause for the inspection.
      IO. Condemnation. The proceeds or any award or clolm for damages, direct or consequential, in connection wilh ooy
condomno!lon or olhcr ucklng ofnny part orth.e Property, or for conveyance In Ueu of condemnation, are hereby assigned and

                                                                                                                Pagc3 of6
      Case 4:19-cv-00172-JHM Document 1-2 Filed 11/27/19 Page 4 of 7 PageID #: 12




 sbnll be paid 10 Lender: In the event of a tollll tllking of the Property, the proceeds shall be applied to the sums secured by
 (hi5 Security (nsm1ment whether or not men due, with nny excess pa.id to 801TOwer. ln the event of a partial usklng of the
 Property in which 1he lair marl<et value of the Propc11)1 immediately before the lllklng ls equal to or _grcatet than the o.m.cunt of
 the sum, secured by this Security lnslrumcnt immedinlely before the tal<lng, unlcs, 801T01Ver and Lender 01hcry,lse agree In
 wrltillll, the sums secured by 1.hls Securitv 'lruitrumcnt shall be reduced by the amounr of the proceeds multiplied by lhc
                                            of
 (ollowmg fractlon: (a) the total amount lhe ~uro; murcd lnuned.iotoly be.lbrc the rnklng, divided by (b) the fair marJm
 value of !ha Property Immediately before the taking. Any balance shall be p111d to Borrower. fn lhe e'l'cnt ofll plll'fial taking
 of the Property II\ which the fair market val11e of 1!Jc Property Immediately before the lllkinJl is less t~n the, amount of the
 sums secured hereby immcdiau:ly before the l.lkinf• unless Borro1Ver 1111d Lender othe!WISe qgree ,n wntlng or unless
 oppliceble Jnw othetWist: provides, the proc1.~ds shal be applied to the sums secured by this Securiiy Instrument whether or
 not the sums arc then duo.
       lflhe Properly is abandoned by Borrower, or If, aftor notice by Lender to B~rroi:ver that the condemnor off'e1s to mllke on
 aw4td or settle a claim for damages, Borrower falls to respond lo Lender within thirty (JO) days after the date the notic:e Is
 given, Lender ls euthorb:ed to c:~llcct and apply the proceeds, at its option, cilht:f to restorarlon or repair of lhe Property or to
 the sums secured by this Secunt)' lnscrument, Wbetlter or not then due. Unless Lender and B011"0wer olhcrw!se agree In
 wrlting.1111y application of proceeds lo prlnc:ipal shall not extend or postpone rhe due dole or the monthly payments referred to
 in paragraphs I and 2 or change tha amount of such payments.
       11. Borrower Not Refca~d; Forbearance By Lender Not II Waiver. EKlensfoo of the time for payment or
 modification of·amortlzarfon of the sums secured by this Securio/, Instrument granted by Lender to Borrower and any
successor In (nttrc~t of Borrower shall not opcrulc to rctea.sc the liability of the orii;lnal 801Towe.r or Borrower'uuccessors in
 interest. Lender :!hell nor be requ. ired to commence proceedings against nny successor in inten:st or refuse 10 extend time for
 payment or otherwise modify llOlortization of the sums secured by this Security Instrument by rv115on of any demand made by
 lh.e original Borrower or Bo1TOwcr's 511cccssor.s In inll!mt; Any forbearance by Leader in eKerc:ising nny right 01' remedy 5hnll
 not b4 a waiver ofor preclude the exercise ofeny righter remedy.
       i:z. SucUli5on ond .uslgns Bound; Joint ond Sevoml Uablllty; Co-1.lgneD. The covena.nts ·and agreements of this
 Security Instrument shall bind ond benefit th~ successol$ and assigns of Lender and Borrower, subject 10 the proVisions of
 paragl'llph 16. Bo11awer's co~enants and 11gmm1ents shall bo joint and several. Ally Borrower who co-signs this Security
 f115trumen1 but does not execute tllC Nole: (a) is co-signing lills Security Instrument only to mortgage, grant and convoy that
Borrowets Jnterest in the Propmy under the tfflll! of this Seclllity Instrument; (b) is not personoUy obligared to pay the sums
;;ecurcd by this Security Instrument; BIid (c) agn:os that Lender nnd nny otbor Borrower may agreo lo extend, modify, forbear
or make any accommodations with regard 10 the temlS of ttlis Security Instrument or Ibo Note wllhout lbnt Bo1Towets consent.
       13. Notke.s. Any notice to Borrower provided for in this Security Instrument shall be wvun by delivering it or by
malllng It by first Clll.SS mall unless applicable law requires use of another method. The notice 5ho!I be directed to the
Property Addn!ss or 1111y other oddtess Borrower designates by oollcc to Lender. Aoy notlco to Lender shall be given by first
class mall to Lendets address sloted herein or wiy other address Lender dcsignlltes by nolicc to Borrower. Any notice
provided for In this Se~llrity Instmment sh:111 be deemed to have been given to BoM"ower or Le11du when given BS provided In
this paragraph.                                        •
       14. Gove.ming Law; Severnblllty. This Security 111Strumcnt shall bo governed by fedeml law. In the event that any
provision or clause of this Security InsU'llf11l!nt or the Note conftkrs with applicable Jaw, such conflict shall not ll.lTucc other
provisions orlhls Security fnSlnlment or the Note which can be given cffeet without tho comUctlng prov1slon. To this end the
provisions of this Secutlly Instrument aad t11e Noto are di:.cle(ed 10 be severable. lbls lusttwneru shall be subject to the
prcsenr n:guh1tions of Lender, and to its fisrurc regulations not inconsl~1ent with the express provisions hcreo£ Alf powers wtd
ag~ncle.s granted In this lns1n1ment are coupled with an int.erest and ore mcvocuble by death or otherwbc; and the rlghtS and
remedies provided in this instrument .II'!: cumulaUve to rc.mcdiu provided by law.
       lS. Dorrower'lr Copy. Borrower acknowledges ~,1=oipt of ono confonned copy of the Note and of this Security
JllSIIUDlcnL
     16. Transfer oftlto Property or n Beneficial lntcre.'ll lo Borrower. lfall or nny pnrt of the Property or ony interest In
it is leased for n tenn greBler than three (3) years, let1Sed with an option to purc~c, sold, or tranSfcmd (or if n beneficial
interest in Borrower Is sold or tnu1sferrcd and Borrower ~ nor II narurnl person) without tender's prior written co11Senr.
Lender may, at its option, require immediate payment in full ofoll sums secured by this Security lnsl:{ument
     17, Nondlscriminotlon. If 'Borrower Intends to sell or rent tho Property or ony pDrt of It and has obl!llned Lender's
consent 10 do so (a) neither B01Tower nor ~nyooc authori;i.ed 10 net for Borrower, wlll refuse t.o negotipte for the S11le or renml
of the Property or wfl) otherwise mllke uoavallablc or dc.ny the Property to anyone be.cause of race, color, religion, sex,
netional origin, handicap, age, or ramilial status, 1111d (b) Bo,rower recognizes ns .llegnl ond hereby disclaims and will not
comply wllh or-animpt to enforce any restrictive covenants on dwelling relatlog 10 race, color, l'l!ligion, sex, oalional origin,
hontlleap, age or familial ~1.01us.
     18. Sale or Nu1c; Change of Loan Sen,lcer, The Note or o portiul iatel'C.'lt in the Nole (together with this SacuriLy
Insuwncnt) mar, be sokl ooa or moro limes without prior notiw 10 Borrower. A 911le may result in a. changa in the entity
(known as the 'Loan Servicer") thot collecl$ monthly payments due under the Note and this Security Instrument l'lme also
may be one or more changes of the Loon Servicer unrclnrcd to a ,ale of the Note. "' .nere is a chango of the Loan Seivlllllr,
Borrower will be given written notice of the change In accordam:e with parogniph tl above o.nd applicable law. The notice

                                                                                                               Page4 of6
       Case 4:19-cv-00172-JHM Document 1-2 Filed 11/27/19 Page 5 of 7 PageID #: 13




wlU slllto tho nnme and address of the new Loan Servicer and the address to which paymonts should be made.
       l9. Uniform Federal Non-Judh:M Foreclosure. If a uniform federal non-judicial foreclosure l.iw appli.eable to
foreclosure of this security insl!'llme11t is eoaelcd, Lender shllll have lhe option to foreclose this instrument in accordance with
such federal procedure.
       20, Hazardous Substnuccs. Borrower ~hall nor cause or permit the prc.scnce, uso, disposal, storage, or rele11Sc of any
haz:irdous substances on or In the Property. U10 preceding S<:n~nce !hall nol apply to the presence, use, or storage Oil the
Property ofsmBll qunnritics ofltnzardous substances thnt are generally rtcognizcd to be 11pprop~11tc to noi:m3l residential uses
and 10 innintenancc of the Property. Borrower shall not do, nor allow anyone else to do, anythmg affectmg the Property that
ill in violation ofony fedm l, state, or loon! environmenllll law or regulation.
      Borrower sholl promptlv glva Lender wrlt1en norice of eny lnvcstigollon, claim, demand, lawsuit or other actlol\ by any
governmental or rcg11la1ory agency or privatt'}larty involving the Property and any hllZllrdous substance or envrronmenll!l law
or rugule1lon o(wblch Borrower has aclual knowledgo. If Borrower teams, or Is notified by any govemm~ntal or regulatory
authority, 1hat a.oy removru or other remediation of any hazardous substance affecting the Property is necessary, Borrower
sholl promptly take 311 necesslll)' remedial actions In accordance with oppllcablc environmenral law and regulations.
      As used In this paragrapn "hazardous substances:• arc those subslance!i defined as toxic or hazardous substances by
erwironmental lllw and the following subslllllces: gasoline, kerosene:, o01er llrunmable or toxio petroleum producl:5, toxic
pesticides and herbicides, volatile solvellls, m111eri1lls containing asbes!os or formaldehyde, mid mdl.oactive materials. tu
used in this paragr;iph, "cnvlrorunc.ntal law" means federal laws and rcgulalions Gild lows nnd regul111lons of the jurisdiction
where the Propcny il located !hat relate to be:illh, safl:iy or environmontnl protection.
      21. Cross Collo1crnllmtlon. Default hereunder shalt c0Mtitu1~ dC!lllult under any other reo.l estate security IR.!UUmeat
held by Lender and oxeoutcd or 0$SWDCd by Borrower, and default under any oilier such security in.slnlll!tnt shall constihlle
default hereunder.
     NON·UNJFORM COVENANTS, Borrower 110d Lender furlher coven oat nnd ngree as rollows:
     u. SHOVL'D DEFAULT occur In lhe performance pr discharge of any oblig1uion in this instrument or secured by tliis
 instrumeru, or should any one of the parties named os Boirower die or bo declared an incompelcnt, or should 11ny one of tht,
 parties named ns Borrower be discharged in bl)lll(ruptcy or dc:clered an insolvent or mllko an 1155jgmnent for I/to benofit of
 creditors, Lender, at its option, with or wi1hotlt ncr!oe, may: (a) dcchua the entire amount wipaid Under Ibo note nnd uoy
 indebtedness to Lender hcreby secured imrnedinldy duo a.od pay4ble, (b) for the account of Bom:iwcr incur 1111d pay
 reasonable oxpc.-nses for repair ormaintcnanceofapd bike possession of, opcnuo or rent tho.PtoROrtY, (c) upon application by
 It lllld producbon of this ln!lrumeni, wiUtoul other evidence and without nolice ofbeoring of said 11ppJication, hnvc a receiver
 !!!>Pointed for the Property, whh. tho usual poweTS ofn:~iveis in like cases, (cl) foreclose ihis iosnument as provided herein or
 6y l11w, ond (e) enforce 1111,Y 1111d all other rlghlS and remedies provided herein or by present or fulw'C law.
        23, The prociecds of foreclosure sale shall be applied in the following order In the payment of: (a) costs and expenses
 Incident 10 cnfotcing or complying with lhe provisiong hereof, (b) 111\Y prior liens required by law or a competent court to be
 so paid. (c) tho debt evidenced by the nore 11Dd all indebted.ness to Lender secured hereby, (d) inferior liens ofJecord required
 by law or a compewit court to be ·SO paid, (c) at lender'1 option, ony other indebtedness of Borrower owing to Lender, and (I)
 any balance to Borrower. At foroclosure or other sale of all or any part of the Propcny, Lender and Its ugcnts Illa)' bid and
 purchase as a Sll811ger 1111d may pay tender's sbans of I.he purcb113e price by cn:diting such amoWlt on any debts of Borrower
 owing to Lender, in Uto order premibed above.
        24. B01TOwcr agrees that tender will nor be bowid by any present or future stato laws, (n) providing for valuation,
opprabal, homosll!ad or exc.cnp1ion of tho Property, (.b) prohibiting maintenance of on action for a ddlclency judgment or
 !uniting 1he amount thereof or the tlmo within which such action may be brought, (c) premibing an~ other starutc of
llmiratlons, (d) allowing 111\Y right of ~emption or possess!oh following 11ny foree1osurc sale, or (c) limiting the conditions
which Lcndlll' may by r11gulafion Impose, including. 1J1e.interest raw it may charge, as a con.d.ition of approving a trans. fe. r of U1c
.t>ropcny to o JICW Sorrowor. Bo~owcc expressly wnivcs 'lhe benefit of any such state law. Borrower he~by rellnqui,hes
waives, and conveys aU rigltts, inehoote or coruummate, o( descent, dower, and curtesy.                                                 '
       25. Release. Upon termi!lllll.on of this mortgage, oiler payment In full, the morts:igco, at Borrower's expense, shall
execute Wld file or record such lnstrumcn.ts of release, satisfaction and lemtination in proper fonn pursuon1 10 the
reguiremcnls contai11ed in KRS 382.36S
       26. Riden lo thls Security rnstrument. If ono or more riders nre executed by Borrower t111d recorded 1oge1hcr with
this Security hmrumenr, 1he covenenis and agrecmencs of each rider shall be incoqiorated into und shall amend nnd
supplement the c:ovenB11ts and agreements or lhls Security lnslrumcnL as if tho ddcr(s) were 11 put of 1hls Scturitv IMIJUmc:nt.
[Checkappl!cahle box]                                                                                                  •
     IJ Condominium Rider            0 Planned Unit Development Rider           0 O!hcr(s) [specifyJ




                                                                                                                 Page S of6
       Case 4:19-cv-00172-JHM Document 1-2 Filed 11/27/19 Page 6 of 7 PageID #: 14




    BY SIONJNG BELOW, Borrower accepts and .wees to the lenns and c:o~-enants contained in pages l through 6 of thl5
Security lnsbumcnt and in any ridor executed by Borrower Md rcconicd with this Security lmtrument

                                                                                                              [SEALJ



STATE OFKENTUCKY
 COUNTY OF        GRAYSON
 Before me,________..$...JIE""'-W....,O..,B..,R..KX
                                                 ......_ _ _ _ _ ___,. a Notary Public in and for the Cot1Dty of
____GRA __  ·Y_S_O_N_ _ _ _ personally oppeam!._ _                MI_CBAE
                                                                     ___  L_KI_N_G_ao_d_E_S_SIE __R_IN_G..;>"-
- -....bws....m,..b"'a,..n,..d.....,o,..n..
                                         d....td..._.f..,e.__________ who w;knowlcdged that -~tb=e=-y.____ executcd th11 foregoing
ins!rlllllentonlhc     231:'d        dayof _ _J_u_n_e_ _ _ _..,             2010         as   theiJ:   fi'eeactanddced.

     WITNESS my hand and official SC11I this
{SEAL]
                                                 23rd         day of

                                                                          '··ptY.~..                      My commission expires
    J0/25 /7010
                                                PREPARER'S STATEMENT
1110 fonn of this inslrumcot was dmflcd by tho Office of the Gcn~I Counsel of the United Stnle$ Department ofAgriculture, D11d
the mutcnal in the blank spaces in Ille form was Inserted by or under the dirccUon of;            '

  PAVm B JIICKEBY
                            (Name)
  101 NORTH MAIN STREET. LBI'l'CHFIELD, KY 42754
                            (Addrm)


STATE OF KE
          _ N_rr_u_c_K_Y_ _ _ _ _             }RECORD~~:s ~RTIFlCATE
COUNTYOF


I,                                           Clerk oflhc"County Court for ll'.!..:1e...--...-=
foregoing mortgage was 0111he                day of _ _ _ _ _..:;__, _ _ _ _~
 lodged for record _ _ at _ _ o'l:lock _M., whereupon tho same. with the foregoing und this (Cl'li cate, have been duly
.recorded In my office.
     Given under my hnndthis _ _ _ _ _ _ _ day of _ _ _ _ _ _ _ - - -- -


                                                                  C{erkof            Co11n1yCourl
                                                                  By _ _ _ _ _ _ _ _ _ _-.JD.C.




                                                                                                            Page 6 of6
Case 4:19-cv-00172-JHM Document 1-2 Filed 11/27/19 Page 7 of 7 PageID #: 15




                                             Mortgage Description
                                             Page 1 of 1
                                             King. Michael & Essie

    A certain trao! or land lying and barng south of the Short Creek ~mmunlty of
    Grayson County, Kentucky, abutting the east right of way of Highway 79,
    opprOlCimately 4.0 miles south from Ile lnlersact!on with Ky. Highway 54 and
    apprOlC. 0.2 mffes nortl'I of Hopewell Road and being further described as follows:
    All references to a rebar (sel) being a ~- x 18' steel rabar with plastic Id cap
    stamped ·K. Clemons PLS 2811' and any references lo a witness rebar (set)
    balng a%" x 18" steal re bar with plastlc: id cap stamped "WITNESS MONUMENT
    PLS 2811".
    BEGINNING at a steel rebar (found with 1.D. cap 2811) on lhe west side of a
    power pole 30' from earner of Hfghway 79 at the southwest comer of Bill and
    Carol Young (db. 147, pg. 348); thence with a ranee and the south fine of said
    Young S 81 degrees 47' 06" Ea distance of 868.68' to a steel rebar (found with
    no cap) at the southeast comer of Young and in the west line of Gary and Judy
    Woosley (db. 343, pg. 503): thence S 05 degrees 40' 00" W a distance of 230.00'
    running with the west Hne of Woosley and a fence to a steel rebar (set) a new
    comer, lhence severing the parent tract. N 84 degrees 52' 22" W a distance of
    864.67' 10 a steel rebar (set) 30' from center of Highway 79; also a new corner;
    thence with the right of way of Highway 79 the following calls: Thence N 03
    degrees 53' 59" Ea distance of 33.00'; thence N 03 degrees 17' 36" E a distance
    of 103.44'; thence N 02 degrees 53' 01• E a distance af 52.37'; thence N 02
    degrees 15' 25" Ea distance of 88.16' to the point of beglnnlng.
    CONTAINING: 6.001 ACRES, more or less acconling to a suivey completed on
    October 20, 2006 by Clemons Engineering and Land Suiveylng. Kendall Clemons
    Ky. PLS #2811.
    Being the same land conveyed by Cody Lee Clemons and Amber Nld'io!e
    Clemons f/k/a Amber Nicole Klpp~s wife, bV Deed dated June 23, 2010 as
    shown of record In Deed Book     • Page ~ records of the GrayBOn
    County Clerk's Office.
Case 4:19-cv-00172-JHM Document 1-3 Filed 11/27/19 Page 1 of 2 PageID #: 16




  Fonn RD 3550- 12                                          United States Department of Agriculture                                                    Form Approved
  tRev. 9-0 6)                                                       Rural Housing Service                                                           OMO No. 0575-0172

                                                                                                                                                 Account# 385 53780
                                                        SU HSIDY REP AYl\U:NT AGREEMENT
 Only 011<.l ngn;:ement should be executt:11 by the subject borrow.;r for the subjec t property. The agl\.:.:ment is .:umplct<!d at the
 closing of the first Agency loan to the borrower rugar,lles~ of whether or not they qualify for payment assistnncc at that time.

  I. 1\ • 11;:quirecl under s<.>ction 21 o f tll<l I lousing Act of 1949 (42 U.S.C. 1490a), i1ubsidy received in accorc1ancc with a loan
 under sect ion 502 of the Ilou~i ng /\cl of 1949 is r.:pnya blc t() the Go11orn111..:nl upon the d'ispus itio n ur 11onocc111mncy of the
 s1::curity prop,my. D..:forr~l mortgag"' payments are inclwh:<l as ·ubsilfy undcr thi ~ agrccm1:11t.

 2. W11cn I lil iI to occupy or transfer t itl.: to 1ny hums:: recapture is du e. If I rd1nancc or oth~rwise pay in full without transfer
 or tlt la nncl cont inus:: tu occupy 1h.: propcrty, the mnount of recaptur.: will b.: c11 lculi1t,:;,;I bu t; pnym,mt of rcca.pt111\: cun b.:
 ,lcfom:d , inleNst free, until lhi.!-prnpcrty ls snbsc 111c11tly so.l ie! or vncalcd. If ticlerrcd, the Govcrnni.:nt mortgag.: cn n he
 subordinutcd but \ ill 1101 be rok:as~1l nor the promissory 1101..: satisfi ed 111111! the Government is pnid iu fu ll. lu situa1io11s
 wh<lr.: ,lel~rm.:nt or n:caprnr.: is m1 option rccHrture will bo discounted 25% if paid in full at time of settlement.

 3. Calculating Original Equity.
 For Sclt~l lclr lou.n~. 1hc nmrlccl afuc is th.: npprnisi.!ll v;ih11.: :1s do.: tcrm incd at th time of !nan npprnv;il/obligaliuu, which is
 subject I(> co mpl..:tiou per plans nncl specifications. ITtll.: hou~c is not ullimutcly ti1rnishcd u1ulcr thu S.:ll:f l$lfl progmm, an
 mn.:mkd agr..:cms::nt using the market va lue d.:finition li>r all oth<ir trnnsnctions ,) outlin<)(I below musl h~ comp k tcd.

 For all other transactions, lht: market value is the lower of the:
           Sales price, coustruction/rehabilitation cost, or total of these costs, whichever is applicable
           OR
           Apprais.:d value as ctetermincd at the time of loan approval/obligation .

 If th,; upp lit•11nt owns 1he building site tree And clear or if an existing non-Agency debt on the site without a dwelling will not
 be relimu1ccd with Age ncy lilnds, the mark<.: l value will be the lower of lhe appraised value nr iho.: constrm.:tion cost plus the
 va lne of the si le.

 Market value of property located at:
 38 6 6 Falls of Rough Rd
 Ca neyvill e , KY  4 2 72 19 03 6                                                     $121 ,000.00


 Less Prior Liens                                                                      $
                                                                                           - -- - - - Held by --- ----------- ---
                                                                                       $                           Held by

 Less Subordinate Affonlable Housing Products                                          $_    _   _    ___
                                                                                                                             ---- --- ----- ---- -
                                                                                                                   Held by _ _ _ __ _ _ __ _ __ _ _ _
                                                                                       $                           Held by _ _ _ _ _ _ _ _ _ __ _ _ __

 Less Ruml Ocveh>pment Single Family Housing Loans                                     $ 121 , 000 . 00
 Equals Original fa tuity (If ncgativ" muuber use "0°)                                 $ 0 . 00



Percent of Original Equity                                     $_0_ . _o_o____ %
(Detennine<l by dividing original equity by the ma rket value)


•I. Ifall loons nn, nnt subject to rec;1pturo.:, or ifoll lo.u1s subject tn recapt111• are nnt bei ng puicl, lite m1011nt to be n::L11ptur.:d is
compmcd nc.:ord ing 10 11te following formula. Divide the balan.;.: of loans subjc.;t to reca pture that arc bciu g pnitl by the balm1ce
of all open l\);ms. Multip"fy tho.: ri;s\tl( by I 00 to dclo.: rminc the floJI"t;enl ofth,Hrntsmnd ing bal.111cc 1)f op~11 loau:: hs::iug pa id.




 Accordi11g tu tire JJapon vork l h,/11 1i1111 .-In 11/ J995, 11c, f'l!l'.1'01,s ,re 1·e1111fr1!ll to ru.,1,c11rl to (r roll1:rtiu11 '{ i11/im11m/011 111dess // dil'plt,)•.t "
 111/ltl OMJj m 111ro/ 1111111ber. 1'1,r: m ild 0 MB co111rol 1111111/Ju·ji,,· 11,is i11Jim,mtill11 tol fo tio11 Ir O 75-017 •. Urr1 1/11111 n."f"' red IQ romph•tu /!,is
 /11/or111mio11 coll,• tio11 ;,: ""//11u,111d 10 rnremg • 111 /11111"~ / 1ur r l'Spo11se. i11cludi11g 1//e ilmufor rrtviiJw1),x i11s11·11t'llm,s. u hr /r/1,g l.'.tW/11~ d111a
 J·i>11r1·rs. i'<1t/111rl11g wul m<1i11111i11 /11g 1/r,, dr,w 1111u,h •d , ,im co111µ f1:t/11g m ul r,w/(•w/111,1 1/,1: t r11/11,·1lu11 aj 11ifor111111/mr.




                                                                                                                                                                                  GOVERNMENT
                                                                                                                                                                                    EXHIBIT
                                                                                                                                                                                      C
Case 4:19-cv-00172-JHM Document 1-3 Filed 11/27/19 Page 2 of 2 PageID #: 17




   5.                                                          Average interest rate paid
                  months
                  Joan                                  l.l       2.1       3.1        4.l       5.1        6. I
                  outstanding                  1%       2%        3%        4%         5%        6%         7%       >7%
                   0   -59                    .50       .50       .50       .50        .44       .32        .22      .II
                  60   -l 19                  .so       .50       .50       .49        .42       .3 1       .21      .II
                 120   -179                  .50        .50       .50       .48        .40       .30        .20      .w
                 180   -239                  .50        .50       .49       .42        .36       .26        .18      .09
                 240   -299                  .50        .50       .46       .38        .33       .24        .17      .09
                 300   -359                  .50        .45       .40       .34        .29       .21        .14      .09
                 360   & up                  .47        .40       .36       .31        .26       .19        .13      .09

   6. Calculating Recapture
               Current Market value
        LESS
               Original amount of prior liens and subordinate a!Tordable housing products,
               RHS balance,
               Reasonable closing costs,
               Principal reduction al note rate,
               Original equity (see paragraph 3), and
               Capital improvements (see 7 CFR part 3550).
        EQUALS
           Appreciation value. (If this is a positive value, continue.)
        TIMES
            Percentage in paragraph 4 (if applicable),
            Percentage in paragraph 5, and
            Return on borrower's original equity (LOO% - percentage in paragraph 3).
        EQUALS
           Value ap preci111iun subj.:ct to r.:capture. Recapture due equals the lesser of this figure or
            the un1011 nl of subsidy received.

   Borrower agrees to pay recapture in accordance with this agreement.

                                                                                             Date

                                                                                                        06-23-2010
                                                                                             Vatc
                                                                                                        06-23-2010
      Case 4:19-cv-00172-JHM Document 1-4 Filed 11/27/19 Page 1 of 1 PageID #: 18
                                                                                                             Rec'<lJUD
                                                                                                             e<. Pa
                                                                                                             Oafo   ~B·

  o. 14-C-00328                           Oo(&-7                                    GRAYSON DIST.RIC'! COURT
                                                                                                  DIVISION2
                                                                                                               .    aDl1

DJSCOVER'BANK                                                                                       PLAINTIFF


vs.                                    NOTICE OF JUDGMENT UEN

MICHAEL T KING                                                                                    DEF.END.ANT
         Take notice that the above referenced Plaintiff obtained aJudgment against the above referenced
Defendant in the above Court, for the sum of$I.S49.16 with interest accruing at the rate of 0% per annum
fromDcccmber s. 2014, plus an.costs expended, and as security for said Judgment levies on all oftbe1le,ht,
titlo Md imerest oftheDefuodant, l\-UCHAEL TKING, in ond to any real property located in Grayson
CoUDty, Kentucky.
                                                        NOTICE
         NOTICE TO ruoGMBNT DEBTOR You may beenlitled to an exemption under KRS 427.060,
reprinted below, Ifyo~ believe you are entitled to assert an exemptiao, seek lep;tl advice.
         :KRS 427.060: "Jn addition to any 01tcmption ofpersonlll proporty, an individual debtor's n~ga:te
interest,.not to exceed $5,000.00 in value, in real or personal property that suclt debtor or a dependent of
such debtor uses as a pennanentn,sidence in this slate, orin a burial plot for such debtor or a dependent of
such debtor is exempt from sale under execution. attachment or judgment, except to foreclose a mortgage




·=,::::oo::;;z~;~:::=T
given by the owner of a homestead or for purchase money due thereon. this eXemption shall not apply Jf




KING, at the last lalown address, in complinnce-with KRS 426.720{l)(c)


A~PLAmTWF,                                             ~
~~                                                    @on
    Catbone                                            Katie Carbone
Megan Urban                                            Megan Urban
W. Anderson W<1odford                                  W. Anderson Woodford
LLOYD &McDANIEL,PLC                                    LLOYD & McDANIEL, PLC
P.O..Box23200                                          P.O. Box 23200
Loui!!Vi.lle,.K.Y 40223-0200                           Louisville KY 40223-0200
(502) 585-1880                                         (502) 585~1880
TBIS1SAN ATI'EMPT TO COLLECT A DEBT AND ANY INFORMATION QPT.AINED WILL
BE USED FOR THAT PURPOSE. THIS COMMUl"l'ICATIONJS FROMADEBT
COLLECTOB.


l)SQ9839/P603:xA1SDC                                      limJIG/DI
                                                           •
                                                            ffl II
                                                               ><   J,    :
                                                                               State ofKemucky County ofGra
                                                                               -&2._day of '     ~roe:;com
                                                                               This instrume. nJW~ fo"' yson...SCT
                                                                                                               '?D t'l!I
                                                                               at"""~    • I00~               20
                                                                               ~o c             Mand dug recorded ln
                                                                               ~ Book            Page     bl.7
                                                                              i"••••ds ofthi, office.
                                                                                ·   ~
                                                                              B ~1Jli1~ee~1i
                                                                                          AAIIILDep11ty Cler:Jc
                     . .... .,... ..                                     ---~..:... .1.




                                                                                                                           GOVERNMENT
                                                                                                                             EXHIBIT
                                                                                                                               D
        Case 4:19-cv-00172-JHM Document 1-5 Filed 11/27/19 Page 1 of 2 PageID #: 19




                           COMMONWEALTH OF .I<ENTC1C.KY
                            GRAYSON DISTRICT COORT
                                  2 DIVISION
                          CIVIL CASE NO. 15-C-00048
                    NOTICE OF JUDGMENT LIEN ON REAL ESTATE
JUDGMENT DEBTO:R:                    JODGMENT CREDITOR:
MICHAEL T KING                                 CAPITAL ONE BANK (USA), NA
                                               15000 CAPITAL 0~ DRIVE
                                               RICHMOND, VA 23238

      Total judgment amount as of June      oa, 2015            $4103.81
      Principal amount:                                         $3967.31
      Accrued interest:                                            $0.00
      Interest rate:                                              0.000%
      costs:                                                     $136.50
      Attorney fees:                                               $0.00
   The filing of thi.s Notice in the County clerk's office below acts as
a lien upon all rea1 estate in that County, in which the Judgment Debtor
has any ownership interest.
          'l'O l'HE CLERI< OF THE COUNT); STATED BELOW:
   PUrsuant to I<RS 426.~20, you shall immediately enter this Notice of
Judgment Lien in the lis pendens records of your office, to act as a
lien upon all real estate. in your County in which the above JUDGMENT
DEBTOR has any of/mership interest . You shall note your entry upon the
original of this Notice, and rettlnl a copy thereof to the attorney for
Judgment Creditor whose name and address are below.
TO: GRAYSON County Clerk
                                    NOTICE TO JC.IDGMENT DJi:BTOR, YOU MAY
                                     BE ENTITLED TO AN EXEMPTION UNDER
                                     KR.S 427. 06D REPRINTED BELOW.   IF YOU

                                     BELIEVE YOU ARE ENTITLED TO ASSERT
                                     AN EXEMPTION, SEEK LEGAL ADVICE.




                                                                               GOVERNMENT
                                                                                 EXHIBIT
                                                                                   E
        Case 4:19-cv-00172-JHM Document 1-5 Filed 11/27/19 Page 2 of 2 PageID #: 20




   KRS 427.060:      "J:n addition to any exemption of personal
property, an individual debtor's aggregate interest, not to exceed
five chousand ($5,000.00) Pollars in value, in real or personal
property that such debtor or a depend.a nt of such debtor uses as a
permanent residence in this State, or in a burial plot for such
debtor or a dependant at such debtor is exempt from sale under
execution, attachment or judgment, except to foreclose a mor'tgage
given by the owner of a homestead or for purchase money due thereon.
Thia exemption shall not apply if the debt or 1iabilit:l( existed prior
to the purchase 0£: the property ox tbe erection of the improvements
the:reon."

                      s prepared and submitted by:
                      & REIS CO.,       L.P.A.




3045G
                                  CERTIFl:CATE OF .Slm.V;tCE
   I hereby certify that a true copy of the fore                otice of Judgment
Lien has been mailed by regular U. S. Mail, pos                e-paid to:
     MICHAEL T KING
     3866 FALLS OF ROUGH RD
     GWEY'lr.I.LLE, !CT" 42 721

on this   J{J-fh   day of ---::-.._V"\_e..._ __ _ _ _ _+1-1---'      c:9.c,/{£.

                                         James T.
                                                               800




This law fi:rrn is a debt collector attempting to collect this debt for
    cli;:;    o1i~n~, &~r&~orP.~ned will be used for that purpose.
our
       'ntis.instrument filed for record onw
        ~m:
         ~ dayof
               ~'clock
              · Book
                                        20
                            and duly tecotdcd in
                                Page~


        ~~=-~.u~Clerk
        ofche records of this office.
                      Case 4:19-cv-00172-JHM Document 1-6 Filed 11/27/19 Page 1 of 1 PageID #: 21


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            MICHAEL KING, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             GRAYSON
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $151,229.85                              JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

11/27/2019                                                                   s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
         Case 4:19-cv-00172-JHM Document 1-7 Filed 11/27/19 Page 1 of 8 PageID #: 22




                              United States District Court
                      WESTERN                        DISTRICT OF                 KENTUCKY_____________
                                                  AT OWENSBORO


        United States of America                                 SUMMONS IN A CIVIL CASE

                                                                 CASE NUMBER:

                        v.


        Michael King, et al.


        TO:     (Name & Address of Defendant)

                CAPITAL ONE BANK (USA), NA
                SERVE: James T. Hart
                525 Vine Street, Suite 800
                Cincinnati, OH 45202
                Attorney for Judgment Creditor


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                William F. Campbell
                Assistant U.S. Attorney
                United States Attorney's Office
                717 West Broadway
                Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 4:19-cv-00172-JHM Document 1-7 Filed 11/27/19 Page 2 of 8 PageID #: 23




                                                 RETURN OF SERVICE

                                                               1        Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                              Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                               STATEMENT OF SERVICE FEES

    Travel N/A                                  Services                                     Total

                                                 DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                            _______________________________________
                    Date                                                  Signature of Server




1
          As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
         Case 4:19-cv-00172-JHM Document 1-7 Filed 11/27/19 Page 3 of 8 PageID #: 24




                              United States District Court
                      WESTERN                        DISTRICT OF                 KENTUCKY_____________
                                                  AT OWENSBORO


        United States of America                                 SUMMONS IN A CIVIL CASE

                                                                 CASE NUMBER:

                        v.


        Michael King, et al.


        TO:     (Name & Address of Defendant)

                DISCOVER BANK
                SERVE: Lloyd & McDaniel, PLC
                P.O. Box 23200
                Louisville, KY 40223-0200
                Attorney for Judgment Creditor


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                William F. Campbell
                Assistant U.S. Attorney
                United States Attorney's Office
                717 West Broadway
                Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 4:19-cv-00172-JHM Document 1-7 Filed 11/27/19 Page 4 of 8 PageID #: 25




                                                 RETURN OF SERVICE

                                                               1        Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                              Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                               STATEMENT OF SERVICE FEES

    Travel N/A                                  Services                                     Total

                                                 DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                            _______________________________________
                    Date                                                  Signature of Server




1
          As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
         Case 4:19-cv-00172-JHM Document 1-7 Filed 11/27/19 Page 5 of 8 PageID #: 26




                              United States District Court
                      WESTERN                        DISTRICT OF                 KENTUCKY_____________
                                                  AT OWENSBORO


        United States of America                                 SUMMONS IN A CIVIL CASE

                                                                 CASE NUMBER:

                        v.


        Michael King, et al.


        TO:     (Name & Address of Defendant)

                ESSIE KING
                433 Laurel Ridge Road
                Mammoth Cave, KY 42259-8197


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                William F. Campbell
                Assistant U.S. Attorney
                United States Attorney's Office
                717 West Broadway
                Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 4:19-cv-00172-JHM Document 1-7 Filed 11/27/19 Page 6 of 8 PageID #: 27




                                                 RETURN OF SERVICE

                                                               1        Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                              Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                               STATEMENT OF SERVICE FEES

    Travel N/A                                  Services                                     Total

                                                 DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                            _______________________________________
                    Date                                                  Signature of Server




1
          As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
         Case 4:19-cv-00172-JHM Document 1-7 Filed 11/27/19 Page 7 of 8 PageID #: 28




                              United States District Court
                      WESTERN                        DISTRICT OF                 KENTUCKY_____________
                                                  AT OWENSBORO


        United States of America                                 SUMMONS IN A CIVIL CASE

                                                                 CASE NUMBER:

                        v.


        Michael King, et al.


        TO:     (Name & Address of Defendant)

                MICHAEL KING
                119 Proffit Road
                Horsebranch, KY 42349


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                William F. Campbell
                Assistant U.S. Attorney
                United States Attorney's Office
                717 West Broadway
                Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 4:19-cv-00172-JHM Document 1-7 Filed 11/27/19 Page 8 of 8 PageID #: 29




                                                 RETURN OF SERVICE

                                                               1        Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                              Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                               STATEMENT OF SERVICE FEES

    Travel N/A                                  Services                                     Total

                                                 DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                            _______________________________________
                    Date                                                  Signature of Server




1
          As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
